 


109 HR 1207 IH: Department of Veterans Affairs Work-Study Act of 2005
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1207 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Simpson introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide additional work-study opportunities for eligible veterans, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Work-Study Act of 2005. 
2.Provision of additional areas of work-study for veterans 
(a)In generalSubsection (a)(4) of section 3485 of title 38, United States Code, is amended by adding at the end the following new subparagraphs: 
 
(G)The provision of placement services described in section 3104(a)(5) of this title at an educational institution carried out under the supervision of a Department employee. 
(H)The provision of counseling and assistance in identifying employment and training opportunities, help in obtaining such employment and training, and other related information and services to members of the Armed Forces who are being separated from active duty, and the spouses of such members, under the Transition Assistance Program and Disabled Transition Assistance Program established in section 1144 of title 10, carried out under the supervision of disabled veterans’ outreach program specialists or local veterans’ employment representatives under chapter 41 of this title. 
(I)Any activity approved by the Secretary in support of a Senior Reserve Officers’ Training Corps program at an educational institution or on a military installation carried out under the supervision of an administrator or instructor referred to in section 2111 of title 10, United States Code.. 
(b)Effective dateThe amendments made by this section shall apply with respect to agreements entered into under section 3485 of title 38, United States Code, on or after the date of the enactment of this Act. 
3.5-year pilot program for on-campus work-study positions 
(a)Establishment of pilot programThe Secretary of Veterans Affairs shall conduct a five-year pilot project to test the feasibility and advisability of expanding the scope of qualifying work-study activities under subsection (a)(4) of section 3485 of title 38, United States Code, to include work-study positions available on site at educational institutions. 
(b)Type of work-study positionsThe work-study positions referred to in subsection (a) may include positions in academic departments (such as tutors or research, teaching, and lab assistants) and in student services (such as career centers, financial aid, campus orientation, cashiers, admissions, records and registration). 
(c)Requirements 
(1)Approval of position by the secretaryNo payment may be made under the pilot project for a work-study position referred to in subsection (a) unless the Secretary of Veterans Affairs has approved the work-study position offered by educational institution based on an application submitted to the Secretary by the institution for such purpose containing such information and meeting such requirements as the Secretary may specify. 
(2)All other qualifying work-study activities are filledBefore a work-study position referred to in subsection (a) may be filled by an applicant under the pilot project, the applicant shall demonstrate to the Secretary that there is no position in a qualifying work-study activity under subparagraphs (A) through (I) of section 3845(a)(4) of such title in which the applicant may work during the applicable agreement period. 
(d)Limitation on number of positionsIn conducting the pilot program, the Secretary shall ensure that no more than 10 percent of all work-study agreements under section 3485 of such title at any time are for work-study positions provided for under the pilot project. 
(e)Maintenance of numbers and types of work-study opportunities offered by educational institutionsThe Secretary may not enter into an agreement for a work-study position referred to in subsection (a) unless the educational institution involved demonstrates that the number and types of work-study positions offered by the educational institution during the year preceding the year in which the Secretary conducts the pilot project is not less than such number and type offered during the pilot project. 
(f)RegulationsThe Secretary shall prescribe regulations to carry out the pilot project under this section, including regulations providing for the supervision of work-study positions referred to in subsection (a) by appropriate personnel. 
(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $1,000,000 for each of fiscal years 2006 through 2010 to carry out the pilot project under this section. 
4.Technical correctionsSection 3484 of title 38, United States Code, is amended— 
(1)in subsection (a)(1)(E), by inserting or 1607 after chapter 1606; 
(2)in subsection (b), by striking chapter 106 and inserting chapter 1606 or 1607; and 
(3)in subsection (e)(1)— 
(A)by striking services of the kind described in clauses (A) through (E) of subsection (a)(1) of this section and inserting a qualifying work-study activity described in subsection (a)(4); and 
(B)by striking chapter 106 and inserting chapter 1606 or 1607. 
 
